United States Court of Appeals
                        For the First Circuit


No. 16-2268

                      THOMAS G. GALLAGHER, INC.,

                             Petitioner,

                                  v.

 OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION; R. ALEXANDER
     ACOSTA, Secretary of Labor, U.S. Department of Labor,*

                             Respondents.


                PETITION FOR REVIEW OF A FINAL ORDER OF
         THE OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION


                                Before

                   Torruella, Kayatta, and Barron,
                           Circuit Judges.


     James F. Laboe, with whom Orr & Reno, P.A. was on brief, for
petitioner.
     Scott Glabman, Senior Appellate Attorney, U.S. Department of
Labor, with whom Nick Geale, Acting Solicitor, Ann Rosenthal,
Associate Solicitor for Occupational Safety and Health, and
Heather R. Phillips, Counsel for Appellate Litigation, were on
brief, for respondents.




     * Pursuant to Fed. R. App. P. 43(c)(2), former Secretary of
Labor Thomas E. Perez was substituted for Acting Secretary of Labor
Edward Hugler, who has been substituted for Secretary of Labor
R. Alexander Acosta.
December 4, 2017
           BARRON,      Circuit   Judge.      This    petition    for    review

challenges a final order of the Occupational Safety and Health

Review   Commission     ("Commission")      that   affirmed   a   fine   levied

against a Massachusetts-based employer -- Thomas G. Gallagher,

Inc. ("Gallagher") -- that had been imposed by the Occupational

Safety and Health Administration ("OSHA"), for two violations of

OSHA workplace health and safety standards.             Gallagher contends

that the Commission's order cannot be sustained.              We disagree and

deny the petition for review.

                                      I.

           We   begin    by    reviewing    the    relevant    statutory    and

regulatory landscape.         We then lay out the undisputed facts that

are relevant to the petition for review.

                                      A.

           Congress enacted the Occupational Safety and Health Act

("OSH Act") to reduce employment-related injury and illness.               See

29 U.S.C. § 651; Modern Cont'l Constr. Co. v. Occupational Safety

& Health Review Comm'n, 305 F.3d 43, 49 (1st Cir. 2002).                     To

accomplish that end, the OSH Act authorizes the Secretary of Labor

("Secretary") to promulgate rules setting forth workplace health

and safety standards. See 29 U.S.C. §§ 651(b)(3), 661, 665; Martin

v. Occupational Safety & Health Review Comm'n, 499 U.S. 144, 147

(1991) (citing Cuyahoga Valley Ry. Co. v. United Transp. Union,




                                    - 3 -
474 U.S. 3, 6–7 (1985) (per curiam)).       The Secretary has in turn

delegated the exercise of that rulemaking authority to OSHA.1

            OSHA promulgates rules setting forth health and safety

standards pursuant to 29 U.S.C. § 654(a)(2).        Some standards, like

those at issue here, are known as "general standards" or "general

industry standards," because they apply to a variety of different

types of industries.      Others standards are known as "industry-

specific    standards"   because     they   apply   only   to   specific

industries, such as, for example, the maritime or construction

industry.   See Modern Cont'l Constr. Co., 305 F.3d at 49; Reich v.

Simpson, Gumpertz & Heger, Inc., 3 F.3d 1, 4 (1st Cir. 1993).

            OSHA health and safety standards, "require[] conditions,

or the adoption or use of one or more practices, means, methods,

operations, or processes, reasonably necessary or appropriate to

provide safe or healthful employment and places of employment."

29 U.S.C. § 652(8).      In the event that "[OSHA] determines upon

investigation that an employer is failing to comply with . . . a

[promulgated] standard, [OSHA] is authorized to issue a citation




     1 OSHA is an agency within the Department of Labor. Day v.
Staples, Inc., 555 F.3d 42, 52 n.4 (1st Cir. 2009). The Secretary
has delegated authority under the OSH Act to the Assistant
Secretary for Occupational Safety and Health, who heads OSHA.
Delegation of Authority and Assignment of Responsibility to the
Assistant Secretary for Occupational Safety and Health, 77 Fed.
Reg. 3912, 3912-13 (Jan. 25, 2012); see Martin, 499 U.S. at 147
n.1.



                                   - 4 -
[pursuant to an OSHA general or industry-specific standard] and to

assess the employer a monetary penalty."             Martin, 499 U.S. at 147

(citing 29 U.S.C. §§ 658–659, 666).

             Employers may be cited for violations -- in consequence

of the existence of a dangerous condition prohibited by a general

workplace    safety   standard   --     that   range    from    ones     that   are

"serious," 29 U.S.C. § 666(k), to ones that are "not serious," id.

at § 666(c), to ones that are merely "de minimus," 29 C.F.R.

§ 1903.14.    A "serious" violation, which is the type of violation

for which Gallagher was cited, is:

      [D]eemed to exist in a place of employment if there is
      a substantial probability that death or serious
      physical harm could result from a condition which
      exists, or from one or more practices, means, methods,
      operations, or processes which have been adopted or
      are in use, in such place of employment unless the
      employer did not, and could not with the exercise of
      reasonable diligence, know of the presence of the
      violation.

29 U.S.C. § 666(k) (emphasis added); see Brock v. Morello Bros.

Constr., 809 F.2d 161, 164 (1st Cir. 1987).

             A "serious" violation, therefore, only arises if an

employer has knowledge of the presence of the condition prohibited

by the workplace safety standard, though, as 29 U.S.C. § 666(k)

makes clear, an employer need not have actual knowledge of that

condition's presence in order for the employer to be liable for a

serious   violation.      See    W.G.    Yates   &     Sons    Constr.    Co.    v.

Occupational Safety & Health Review Comm'n, 459 F.3d 604, 607 (5th


                                   - 5 -
Cir. 2006).    The employer may, instead, be found liable for having

only constructive knowledge of that condition's existence in the

workplace, in the sense that the employer may be deemed to know of

that condition if "with the exercise of reasonable diligence, [the

employer] could have known of the presence of the violative

condition."      Pride Oil Well Serv., 1991-93 CCH OSHD ¶ 29,807,

p. 40,583 (No. 87-692, 1992). And, we have held that, with respect

to violations of health and safety standards under the OSH Act,

the knowledge of a supervisor may be imputed to an employer such

that "an employer can be charged with constructive knowledge of a

safety   violation     that   supervisory    employees    know    or   should

reasonably know about."        P. Gioioso & Sons, Inc. v. Occupational

Safety & Health Review Comm'n, 675 F.3d 66, 73 (1st Cir. 2012).

           The   OSH   Act    also   establishes   the   Commission,    which

consists of three members, each of whom is appointed by the

President with the advice and consent of the Senate.             Martin, 499

U.S. at 147.      The Commission is charged under the OSH Act with

acting "as a neutral arbiter," In re Perry, 882 F.2d 534, 537 (1st

Cir. 1989) (quoting Cuyahoga Valley Ry. Co., 474 U.S. at 7), in

carrying out adjudicative functions under that statute.2               Martin,

499 U.S. at 147-48 (citing 29 U.S.C. § 651(b)(3)).



     2 The Commission is an independent federal agency that is
separate and distinct from both OSHA and the Department of Labor.
See In re Perry, 859 F.2d 1043, 1045 n.2 (1st Cir. 1988).



                                     - 6 -
           The Act provides that, "[i]f an employer wishes to

contest a [violation] citation, the Commission must afford the

employer an evidentiary hearing and 'thereafter issue an order,

based on findings of fact, affirming, modifying, or vacating

[OSHA's] citation or proposed penalty.'"               Id. (quoting 29 U.S.C.

§ 659(c)).      The initial decision regarding a challenge to a

citation issued by OSHA is made by an administrative law judge

("ALJ").   29 U.S.C. § 661(j); Martin, 499 U.S. at 147-48.                   The

initial decision rendered by the ALJ "become[s] the final order of

the   Commission   . . .    unless   . . .       any   Commission   member   has

directed that such report shall be reviewed by the Commission."

29 U.S.C. § 661(j).         Thereafter, "[b]oth the employer and the

Secretary have the right to seek review of an adverse Commission

order in the court of appeals."        Martin, 499 U.S. at 148.

                                      B.

           In the case at hand, Jason Thibault ("Thibault"), a

member of Pipefitters Local 537 labor union in Massachusetts for

twelve years,3 was working on August 1, 2014 as a pipefitter for

Gallagher, which operates a business in Massachusetts that makes

prefabricated      piping    systems       for     installation     in   major

construction projects.      The accident that resulted in OSHA issuing



      3Upon completing five years of formal training from the union
as an apprentice, Thibault achieved "journeyman" status.



                                     - 7 -
the citation to Gallagher for the two workplace safety violations

at issue here occurred in Gallagher's fabrication shop after

Thibault, using two web slings,4 rigged a pipe assembly that

weighed roughly 5,000 pounds to an overhead bridge crane and then

used the crane to hoist the assembly.

          During the hoist, Thibault placed his right hand on the

pipe assembly, which was teetering, to steady it.               Thereafter, a

weld suddenly broke and part of the pipe assembly then smashed

Thibault's hand, resulting in serious injuries, including the loss

of his index and middle fingers above the knuckles.

          The   pipe   assembly,    it     turns   out,   had    been   rigged

improperly in two respects.     First, the pipe assembly was rigged

with the slings near the midpoint of the assembly rather than on

the assembly's two ends.      Second, one of the slings was rigged

around multiple pipes.   This improper sling configuration resulted

in the load teetering when hoisted and caused lateral force to be

exerted on the outermost pipes of the assembly.           Consequently, due

to the resulting pressure, a weld broke during the lift.

          The only person other than Thibault who witnessed the

accident was another Gallagher employee -- Joseph Myles ("Myles").

Myles was present at the scene of the accident because he was


     4 A "sling" is "an assembly which connects the load to the
material handling equipment." 29 C.F.R. § 1910.184(b). The slings
at issue were made from synthetic web -- i.e., nylon, polyester or
polypropylene. See id. at § 1901.184(a).


                                   - 8 -
assisting Thibault with the pipe assembly lift, including by

operating the hoist.       The fabrication shop pipefitter foreman --

Mark DiCristoforo ("DiCristoforo") -- was Thibault's immediate

supervisor.     But, DiCristoforo was in his office at the time of

the accident and did not see the accident occur.

             In consequence of the accident and on the same day that

the accident occurred, an OSHA compliance officer arrived at the

fabrication shop to conduct an onsite inspection and to investigate

the   circumstances   of    the   accident.         During   the   inspection,

DiCristoforo attempted to weigh the pipe assembly for the OSHA

officer.    In doing so, DiCristoforo rigged the pipe assembly to a

scale in a manner that was substantially similar to the improper

rigging used by Thibault.

             As a result of his inspection, the OSHA officer found

"serious" violations of several OSHA workplace safety standards.

The OSHA officer then issued Gallagher a two-item citation, which

described    Gallagher's   violation   of     two    OSHA    general   industry

standards.

             Gallagher was first cited for a serious violation of

29 C.F.R. § 1910.179(n)(3)(i), which requires a "load shall be

well secured and properly balanced in the sling or lifting device

before it is lifted more than a few inches."            As a basis for this

violation, the citation stated that the "pipe assembly hoisted [by

Thibault and Myles] . . . was not well secured, nor properly


                                   - 9 -
balanced while [employees] attempt[ed] to place it onto support

stands greater than a few inches high."5

          Gallagher was also cited for a serious violation of

29 C.F.R. § 1910.184(c)(9), which requires that "[w]henever any

sling is used, the following practices shall be observed: . . . .

All employees shall be kept clear of loads about to be lifted and

of suspended loads."     The reason given in the citation for this

second violation was that Gallagher "[e]mployee(s) were on the

load or hook while hoisting, lowering or traveling [of the load]

was preformed," as evidenced by the fact that the "assembly of

pipes was hoisted . . . with employees' hands on it."6

          Based   on   these   two   serious   violations,   OSHA   fined

Gallagher a total of $11,250 -- $7,000 for the first violation and

$4,250 for the second.     Gallagher timely contested the citation

and proposed penalty.     The Commission subsequently docketed the

matter and assigned it to an ALJ for a hearing and decision.




     5 OSHA did not cite Gallagher for any alleged violations as a
consequence of DiCristoforo's improper rigging of the pipe
assembly when trying to weigh it for the OSHA officer.
     6 The second citation was originally issued for a "serious"
violation of 29 C.F.R. § 1910.179(n)(3)(v), which requires that
"[w]hile any employee is on the load or hook, there shall be no
hoisting, lowering, or traveling [of the load or hook]," but was
later amended by OSHA to a "serious" violation of 29 C.F.R.
§ 1910.184(c)(9), as "§ 1910.184(c)(9) more accurately reflect[ed]
the standard violated than [29 C.F.R. § 1910.179(n)(3)(v)]."


                                - 10 -
            An evidentiary hearing before an ALJ was held, where, by

a preponderance of the evidence, it was the Secretary's burden to

establish the following for each of the two workplace safety

standard violations: (1) that the cited standard applies; (2) that

there was a failure to comply with the standard by virtue of the

existence of a workplace condition prohibited by the standard;

(3) that employees had access to the prohibited condition; and

(4) that the employer had actual or constructive knowledge of the

violation of the safety standard.           See P. Gioioso & Sons, Inc.,

675 F.3d at 72; see also Pride Oil Well Serv., 1991-93 CCH OSHD at

p. 40,583    (describing the fourth prong as whether the "employer

knew, or with reasonable diligence, could have known of the

presence of the violative condition").          For each of the serious

violations, the parties stipulated to the ALJ that the cited OSHA

general industry standards applied and Gallagher, in its post-

hearing briefing, contested only whether Gallagher had knowledge

of each of the two violations. Gallagher did also assert, however,

the   affirmative   defense   of   unpreventable    employee   misconduct

("UEM").7




      7To prove a UEM defense, by a preponderance of the evidence
Gallagher had to show that it: "(1) established a work rule to
prevent the reckless behavior and/or unsafe condition from
occurring, (2) adequately communicated the rule to its employees,
(3) took steps to discover incidents of noncompliance, and
(4) effectively enforced the rule whenever employees transgressed
it." See P. Gioioso & Sons, Inc., 675 F.3d at 71.


                                   - 11 -
             The ALJ found with respect to each serious violation

that Gallagher had the requisite knowledge of the existence of a

condition prohibited by the applicable workplace safety standard,

because,     although   Gallagher    lacked     actual   knowledge   of    the

condition's presence in the workplace at the time of the accident,

Gallagher had constructive knowledge.            The ALJ also found that

Gallagher had not proved its UEM affirmative defense with respect

to either violation.       Therefore, the ALJ affirmed the citation

with respect to both serious violations.

             The ALJ did, however, reduce the penalties proposed by

the OSHA officer in the citation.            Specifically, the ALJ imposed

a reduced penalty of $1,050 for the first serious violation and of

$2,450 for the second serious violation.

             Gallagher then filed a petition for discretionary review

("PDR") with the Commission.        The Commission, however, declined to

direct that petition for review.            The ALJ's decision thus became

the final order of the Commission.

             Gallagher now petitions for review of the Commission's

final order.     In doing so, Gallagher challenges only the ALJ's

determination    that   Gallagher     had    constructive   knowledge     with

respect to each of the serious violations for which OSHA cited

Gallagher.




                                    - 12 -
                               II.

          Because the Commission adopted the ALJ's decision as its

final order, we focus on the ALJ's opinion.    See, e.g., P. Gioioso

& Sons, Inc. v. Occupational Safety & Health Review Comm'n, 115

F.3d 100, 108 (1st Cir. 1997) (reviewing the ALJ's findings of

fact and conclusions where the Commission adopts the ALJ's findings

of fact and conclusions as its final order).     In undertaking that

review, we are mindful that we "will uphold agency determinations

unless they are 'arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.'"   P. Gioioso & Sons, Inc.,

675 F.3d at 72 (quoting 5 U.S.C. § 706(2)(A)).    In that regard, we

must "defer to the agency's reasonable interpretation of the [OSH]

Act and its governing regulations."    Id.; Modern Cont'l Constr.

Co., 305 F.3d at 48.

          In addition, the OSH Act directs that "[t]he findings of

the Commission with respect to questions of fact, if supported by

substantial evidence on the record considered as a whole, shall be

conclusive."   29 U.S.C. § 660(a); see also Martin, 499 U.S. at

147-48 ("[T]he court of appeals[] . . . must treat as 'conclusive'

Commission findings of fact that are 'supported by substantial

evidence.'"); Harry C. Crooker & Sons, Inc. v. Occupational Safety

& Health Review Comm'n, 537 F.3d 79, 82 (1st Cir. 2008) (similar).

As a result, "[u]nder this deferential standard, we must 'accept

reasonable factual inferences drawn by the Commission[,]'"        P.


                              - 13 -
Gioioso & Sons, Inc, 675 F.3d at 72 (quoting Donovan v. Daniel

Constr. Co., 692 F.2d 818, 820 (1st Cir. 1982)), and "give great

deference to credibility determinations by the ALJ," id. Moreover,

"[t]his deferential standard governs even where, as here, the

Commission does not hear the case itself but instead adopts an

ALJ's    findings."         Id.    (citing        Modern      Cont'l/Obayashi        v.

Occupational Safety & Health Review Comm'n, 196 F.3d 274, 280 (1st

Cir. 1999)); see also Modern Cont'l Constr. Co., 305 F.3d at 48-

49.

                                          A.

               We turn first to Gallagher's challenge to the portion of

the ALJ's decision that affirms the serious violation imposed under

29    C.F.R.     § 1910.179(n)(3)(i),          which    is    a   general    industry

standard that establishes what constitutes a safe condition for

the handling of the pipe assembly at issue. That standard provides

that:    "The load shall be well secured and properly balanced in

the sling or lifting device before it is lifted more than a few

inches."   Id.

               Gallagher   does   not    dispute       that   Thibault      and   Myles

rigged and hoisted the pipe assembly at issue in violation of this

safety standard.       Gallagher merely contests its knowledge of that

violation.        So the key issue is whether Gallagher provides a

persuasive basis for challenging the ALJ's finding that Gallagher

had constructive knowledge -- namely, that Gallagher could have


                                        - 14 -
known through the exercise of reasonable diligence, see Pride Oil

Well Serv., 1991-93 CCH OSHD at p. 40,584 -- that employees would

rig and hoist the pipe assembly more than a few inches, while the

pipe assembly was neither well secured, nor properly balanced.

          The ALJ based the conclusion that Gallagher did have

constructive knowledge of this occurrence on a theory of imputed

knowledge, in consequence of what the fabrication shop foreman,

DiCristoforo,   "knew."      Specifically,   the   ALJ    determined   that

DiCristoforo "certainly anticipated the hazard posed by even an

experienced pipefitter undertaking alone and unsupervised the

'dangerous job' of rigging the 'big and heavy' pipe assemblies

[such as the pipe assembly at issue]," yet DiCristoforo "failed in

his supervision of even the experienced journeyman pipefitters on

the rigging of those pipe assemblies, by failing to adequately

communicate instructions that the pipe assemblies be rigged only

at his express[] direction and only under his direct supervision."

In addition, the ALJ found that though DiCristoforo testified that

he would gather "the right guys" to rig and load large pipe

assemblies like the one involved in the accident, that "team" "had

not been formed to rig and move the pipe assembly, and there [wa]s

no evidence that [DiCristoforo] had communicated to any workers

that he intended to form such a team that day."

          Gallagher       does   not   dispute     that    DiCristoforo's

constructive knowledge can be imputed to Gallagher.           Gallagher's


                                 - 15 -
challenge is thus only to the ALJ's conclusion that DiCristoforo,

and therefore Gallagher, had constructive knowledge of Thibault

and Myles lifting, more than a few inches, a load that was not

well secured or properly balanced.

            Gallagher    first    challenges    the    ALJ's   "constructive

knowledge analysis" on the ground that it "had nothing to do with

the violative condition at issue" because "[t]raining in proper

rigging techniques would address securing and balancing suspended

loads."     But,   the   ALJ   supportably     found   that    DiCristoforo's

testimony   established    that    DiCristoforo       anticipated   that   the

prohibited condition could occur even if one of the fabrication

shop pipefitters was trained in the relevant manner, so long as

the trained pipefitter undertook the rigging of the large pipe

assemblies alone and unsupervised.       And Gallagher offers no reason

for concluding that this finding, if supported by substantial

evidence, cannot as a legal matter supply the basis for concluding

that DiCristoforo was therefore obliged to exercise reasonable

diligence to address that danger by taking steps to ensure that

such riggings would not occur without his direct supervision and

not to rely simply on the training that his personnel had received

to ensure that riggings would not be done in such a way as to cause

a violation of the safety standard when a load was lifted.                 See

Pride Oil Well Serv., 1991-93 CCH OSHD at p. 40,584 (finding

employer "had constructive knowledge because its supervisor could


                                   - 16 -
have . . . eliminated the hazard with the exercise of reasonable

diligence").     Thus, Gallagher's first challenge fails because the

finding is not, as a legal matter, unrelated to the violative

condition in the way that Gallagher contends.

            Gallagher, alternatively, though relatedly, argues that

the ALJ's conclusion that Gallagher failed to exercise reasonable

diligence   is   wrong   as   a   matter   of   law   given   that   it   was

"impossible" for the ALJ to find that Gallagher had constructive

knowledge of the violative condition given that certain findings

made by the ALJ necessarily "preclude any fault being attributed

to Gallagher."    But, this argument, too, fails.

            The Commission has ruled that the "reasonable diligence"

inquiry takes account of a number of factors, including "the

employer's obligation to have adequate work rules and training

programs, to adequately supervise employees, to anticipate hazards

to which employees may be exposed, and to take measures to prevent

the occurrence of violations."        Precision Concrete Constr., 2001

CCH OSHD ¶32,331, p. 49,552 (No. 99-707, 2001) (citing Pride Oil

Well Serv., 1991-93 CCH OSHD at p. 40,583); see also Mountain

States Contractors, LLC v. Perez, 825 F.3d 274, 285 (6th Cir. 2016)

("When considering the question of reasonable diligence, the ALJ

looks to a number of factors including: 'an employer's obligation

to inspect the work area, to anticipate hazards to which employees

may be exposed, and to take measures to prevent the occurrence.'"


                                  - 17 -
(quoting Kokosing Constr. Co. v. Occupational Safety & Hazard [sic]

Review Comm'n, 232 Fed. Appx. 510, 512 (6th Cir. 2007))); N & N

Contractors, Inc. v. Occupational Safety & Health Review Comm'n,

255 F.3d 122, 127 (4th Cir. 2001) ("Factors relevant in the

reasonable diligence inquiry include the duty to inspect the work

area and anticipate hazards, the duty to adequately supervise

employees, and the duty to implement a proper training program and

work rules.").   And Gallagher does not ask us to apply a different

test   to   assess   DiCristoforo's     reasonable   diligence.    In

consequence, it is hard to see how the findings that Gallagher

identifies as precluding the ALJ's ruling suffice to undermine

that ruling, given the other findings that the ALJ also made but

that Gallagher essentially ignores.

            To be sure, the ALJ did find that, at the evidentiary

hearing, the Secretary presented no evidence to controvert the

compliance officer's initial conclusion "that the employees in the

fabrication shop had received sufficient training in rigging and

that [Thibault] had received proper training [from his union] on

how to rig the pipe assembly" that injured him.       And, it is also

true that the ALJ found that the Secretary had "not demonstrated

that Gallagher failed to exercise reasonable diligence by not

having a work rule that explicitly prescribed or proscribed the

precise manners by which to rig the type of pipe assembly that was

involved in the accident."    As Gallagher also notes, the ALJ did


                               - 18 -
find as well that Gallagher "maintained and executed an adequate

inspection program in the fabrication shop[.]"

            But Gallagher is mistaken in contending that -- in light

of   "the   short   duration    of   the   violative   condition,   and

[DiCristoforo's] near constant presence on the fabrication shop

floor," as well as the lack of "any 'evidence that . . . Gallagher

ha[d] a history of employees engaging in unsafe conduct when it

comes to rigging" -- these findings "conclusively demonstrate"

that "as a matter of law," Gallagher "cannot be charged with

constructive knowledge."       The reason is that Gallagher neither

disputes the ALJ's other findings, nor explains why the ALJ could

not have relied on them in combination with the record as a whole,

which supports the Secretary's assertion that Gallagher failed to

exercise reasonable diligence notwithstanding the training the

employees had received and the other steps that the ALJ found that

Gallagher took to keep the worksite safe.

            After all, in addition to the findings that Gallagher

highlights, the ALJ also found that DiCristoforo recognized the

dangerousness in rigging the particular type of pipe assembly at

issue.8   And the ALJ further found that DiCristoforo had identified


     8 In its reply brief, for the first time, Gallagher argues
the ALJ "mischaracterized . . . DiCristoforo’s testimony in
contending that multiple pipefitters were required merely to rig
large assemblies" and contends DiCristoforo testimony only shows
that "a team of pipefitters was used because the size and weight



                                 - 19 -
a method of mitigating that danger by ensuring that, even though

his personnel had been trained in the rigging of pipe assemblies,

he would be present at the rigging only with a select "team," and

that he would then supervise that team.      Moreover, the ALJ found

as   well   that,   notwithstanding   DiCristoforo's   concern   about

permitting even trained personnel to perform the rigging absent

his supervision of the select team, he had failed to adequately

communicate the requirement that he be present for such riggings

to employees at the shop, Thibault included.




of such large assemblies made them more dangerous to move and load
onto trucks for transport." But, as this argument is raised for
the first time in Gallagher's reply brief, it is waived.       See
United States v. Eirby, 515 F.3d 31, 37 n.4 (1st Cir. 2008). And,
in any event, Gallagher's argument is inconsistent with
Gallagher's characterization of the same testimony in its post-
hearing briefing to the ALJ:
     When it came to rigging and loading pipe assemblies, Mr.
     DiCristoforo was the person in charge. He oversaw the
     rigging and loading of pipe assemblies because: 1) it is
     dangerous and 2) it requires the proper selection of
     employees. In the years leading up to the accident, T.G.
     Gallagher employees never rigged and loaded pipe
     assemblies like the one involved in the accident without
     Mr. DiCristoforo’s direction. In the six months leading
     up to the accident, pipework assemblies (like the one
     involved in the accident) were always rigged under the
     direct supervision of Mark DiCristoforo.
Furthermore, viewing the entire record, there is substantial
evidence for the factual finding or inference that DiCristoforo
thought that rigging pipe assemblies like the one involved in
Thibault's accident was a "dangerous job," and that DiCristoforo's
prescribed procedure was not solely concerned with the mere loading
of the pipe assemblies onto trucks for transport.




                                - 20 -
               In this regard, the ALJ found that there was "no evidence

[the prescribed] procedure was set forth in any written form," and

that "it is likely that [DiCristoforo] communicated it to the

workers orally, if at all."           And, the ALJ then went on to find,

"whether this protocol was communicated in writing or orally or

both,    the    weight   of   the   evidence   establishe[d]   that   it   was

communicated inadequately."9

               Finally, the ALJ found that it was more likely than not

that the employees, including Thibault, would have understood and

complied with that protocol had it been communicated to them.

Thus, the ALJ found that DiCristoforo's inadequate communication

gave rise to the violation, given DiCristoforo's failure to take

a step to address the hazardous condition that, in the exercise of

reasonable diligence, could have been taken: namely, properly




     9 Significantly, the record also includes evidence that, in
addition to the accident instance, Thibault had twice before rigged
the same pipe assembly, by himself and without DiCristoforo's
knowledge, the same improper way he rigged it the day of the
accident. The record evidence showing these others instances of
Thibault rigging the pipe assembly in a manner that was
inconsistent with the prescribed procedure supports the ALJ's
finding of inadequate communication of the prescribed procedure
"regarding rigging large and heavy pipe assemblies" to "[Thibault]
as well as to other workers in the fabrication shop." And further
supporting that finding is Thibault's testimony that Myles did not
apprise him of the procedure. Specifically, Thibault testified
that Myles, who was assisting in the hoist of the improperly rigged
pipe assembly, did not caution Thibault that their actions
"contravened [DiCristoforo's] prescribed procedure."




                                     - 21 -
communicating the need for workers to assemble and work as a team

under the foreman's direction before performing such rigging.

             As Gallagher does not challenge any of these findings,10

Gallagher's challenge to the ALJ's reasonable diligence -- and

thus constructive knowledge -- analysis cannot succeed.               In so

concluding, we are mindful that the reasonable diligence inquiry

takes account not just of an employer's obligations regarding the

training that employees receive and the issuance of work rules.

That    inquiry     also   considers   factors   such   as   an   employer's

obligation     to   adequately   supervise   employees,      to   anticipate

hazards to which employees may be exposed, and to take measures to

prevent the occurrence of violations.             See Precision Concrete

Constr., 2001 CCH OSHD at p. 49,552.             And yet, even though the

reasonable diligence inquiry allows for consideration of all of

these factors, Gallagher simply fails to explain why it was


       10
       In a footnote in its opening brief, Gallagher does question
"one of the . . . bases" the ALJ relied upon in finding that
DiCristoforo's communication of the prescribed procedure was
deficient -- namely that the ALJ's conclusion regarding the
relevance of Myles's failure to caution Thibault that their
activities contravened DiCristoforo's procedure only makes sense
if Myles was a pipefitter, which he apparently was not. But, this
argument is not dispositive of any larger issue, as Gallagher
itself concedes its argument only addresses "one" of the multiple
bases relied upon by the ALJ with respect to its conclusion. And,
in any event, no matter what Myles's job at the shop was, he was
operating the crane hoisting the large pipe assembly during the
accident and Gallagher does not explain why Myles's knowledge, or
lack thereof, of the prescribed procedure would not be probative
of whether instructions were adequately provided to other shop
employees who also operated the crane to hoist pipe assemblies.


                                   - 22 -
"arbitrary, capricious or otherwise an abuse of discretion" for

the ALJ to weigh the factual findings supporting a conclusion that

Gallagher exercised reasonable diligence with the factual findings

suggesting      the   conclusion   that     Gallagher   did   not   exercise

reasonable diligence, and for the ALJ to find that, in the balance,

Gallagher failed to exercise reasonable diligence.            We thus deny

the petition for review with respect to the order regarding the

first item of the citation.

                                     B.

           We turn next to the second serious violation, which

concerns a violation of 29 C.F.R. § 1910.184(c)(9). That provision

requires that "[w]henever any sling is used, . . . [a]ll employees

shall be kept clear of loads about to be lifted and of suspended

loads."   Id.    The ALJ found, and Gallagher does not contest, that

while the pipe assembly was suspended as Thibault (with the

assistance of Myles) attempted to move the assembly, Thibault "put

his right 'hand on the pipe.'"              The ALJ then concluded that

"Gallagher's failure to have, and thus enforce, a work rule that

prohibited a worker from placing hands directly on a suspended

load in the fabrication shop constitute[d] a lack of reasonable

diligence,"     sufficient   to    "charge[]    [Gallagher]    with   having

constructive knowledge of the violative condition."             Thus, once




                                   - 23 -
again, the key issue concerns whether Gallagher had constructive

knowledge of the existence of this prohibited condition.

             Gallagher argues that the ALJ erred in concluding that

Gallagher    "should    have   known    in   the    exercise    of    reasonable

diligence . . . that [Thibault] would . . . place a hand directly

on a suspended load," given that the ALJ found "Thibault was fully

and adequately trained on how to rig large loads like the [pipe

a]ssembly [at issue] -- and that training included not placing his

hands on the load while suspended."             But, contrary to Gallagher's

assertion, the ALJ did not find that Thibault's "training included

not placing his hands on the load while suspended."                 The ALJ found

instead that the training that Thibault did receive actually

"endorsed the practice of employees placing hands directly on

suspended loads under certain circumstances."

             Regarding Thibault's training, though the ALJ found "no

evidence regarding the precise content of the rigging training

that [Thibault] received at the union," the ALJ did find that "the

pipefitter    trade    is   generally    regarded    to    be   a   construction

industry trade" and "that workers in the construction industry may

under some circumstances place hands directly on a suspended load."

In particular, the ALJ pointed out that with respect to an OSHA

construction-industry specific standard relating to cranes and

hoisted   loads,   "[u]nlike    the     cited    general   industry     standard

relating to slings [29 C.F.R. § 1910.184(c)(9)], the construction


                                   - 24 -
industry   [OSHA]   standard   for   cranes   . . .   seemingly   allows

employees to place hands directly on suspended loads."

           But, as described by the ALJ, and not contested by

Gallagher in its petition for review, OSHA standards specific to

the construction industry are not applicable to the operation of

the fabrication shop's crane because the shop is not a place of

employment engaged in construction work.         Instead, the parties

agree that the general industry standards, including 29 C.F.R.

§ 1910.184(c)(9), are applicable.     And given Gallagher's agreement

that the general industry standards are applicable, Gallagher does

not explain why it would have been reasonable for it to rely on

training that record evidence suggests allowed for practices that

were incompatible with the general industry standard at issue,

which Gallagher does not dispute did not allow employees to place

their hands on a suspended load.       Thus, given that the ALJ also

found that Gallagher's own safety manual endorsed a reliance on

the inappropriate construction industry standard, rather than 29

C.F.R. § 1910.184(c)(9) (the general industry standard), we see no

basis for disturbing the ALJ's finding that "Gallagher could not

reasonably regard [Thibault]'s union training and years of work

experience as having informed him not to place hands directly on

a load that was suspended by the fabrication shop's . . . crane."

           Gallagher also argues that the ALJ's conclusion that

Gallagher had constructive knowledge of the prohibited condition


                                - 25 -
was, in part, based on the erroneous conclusion that "Gallagher

had no specific written or unwritten work rule that prohibited a

worker [in the fabrication shop] from putting a hand directly on

a suspended load[.]"         Gallagher contends that it did have a work

rule in its safety manual stating that employees "should never

stand or work under a suspended load," and, for that reason,

Gallagher contends that Thibault was "only able to put his hands

on the pipe assembly because he was violating this rule."

             But the Secretary argues, and we agree, that Gallagher

"fail[ed]      to   urge    these      objections     before   the   Commission."

Specifically, Gallagher failed to refer this "under a suspended

load"   work    rule   "to       the   Commission's    attention     . . . by   its

inclusion in a PDR," and the record is devoid of any indication

that the issue was otherwise raised sua sponte by a commissioner.

See P. Gioioso & Sons, Inc., 115 F.3d at 105-06 ("Only if an issue

is actually called to the attention of the Commission, through the

PDR or by a Commission member's spontaneous initiative, will the

Commission      have       the     informed      opportunity     that    Congress

intended -- a meaningful chance to correct a mistake before an

order becomes final.").            Thus, this work rule-based argument is

waived.     See id.

             Moreover, it is not at all clear that Gallagher's work-

rule based challenge could succeed.              The ALJ never stated that an

employee must necessarily be under a suspended load in order to


                                        - 26 -
lay hands on that load.                 And rightly so, as an employee who is

positioned adjacent to or even above a pipe assembly -- rather

than underneath the assembly -- could presumably lay their hands

on it.            Thus, it is hardly clear that the work rule to which

Gallagher now points undermines the ALJ's finding that "Gallagher

had no specific written or unwritten work rule that prohibited a

worker from putting a hand directly on a suspended load[.]"

                  Gallagher's remaining arguments concerning Gallagher's

serious violation of 29 C.F.R. § 1910.184(c)(9) were also not

raised in its PDR and thus would appear to be waived, though the

Secretary does not so argue.                   In any event, they lack merit.

                  Gallagher    contends          that     the      fleeting    nature     of

Thibault's action and Thibault's lack of a history of breaking

work rules shows that there was "no indication that any such

infraction would occur" and that, when it did occur, it happened

too     quickly        for    Gallagher         to      discover      the   violation     of

§ 1910.184(c)(9).11                But,    the       required      condition    was     that

"[w]henever any sling is used, . . . [a]ll employees shall be kept

clear        of    loads   about   to     be    lifted     and   of    suspended   loads."

29 C.F.R. § 1910.184(c)(9).                In light of the fact that, as found



        11
       To the extent Gallagher is arguing that these facts support
a finding that the conduct at issue was unpreventable employee
misconduct, the ALJ considered and rejected Gallagher's UEM
affirmative defense, and Gallagher has not sought review of that
determination.


                                               - 27 -
by the ALJ, no one ever instructed Thibault not to place his hands

on a suspended load, coupled with other facts found by the ALJ

that have already been described -- that Gallagher had no work

rule prohibiting employees from laying hands on suspended loads

and that Gallagher relied on employees' union training and a safety

manual that did not prohibit such conduct -- we can hardly say

Thibault's clean disciplinary record12 rendered the ALJ's findings

regarding Gallagher's ability to anticipate and prevent the hazard

through reasonable diligence unsupported by substantial evidence.

And,    because   Gallagher   is    charged   with   only   constructive

knowledge, it is of no consequence that neither DiCristoforo nor

any other supervisory official in the company did not actually see

Thibault place his hand on the pipe.        Thus, Gallagher's challenge

on this score fails as well.

                                    III.

            For these reasons, Gallagher's petition for review is

denied.




       12
        With regard to Gallagher's urgings regarding Thibault's
"clean disciplinary record," notably record evidence also
"indicated that it was not unusual for [Thibault to place hands
directly on a suspended load]," because, as Thibault testified,
"usually you need to control [the load] so it doesn't swing around
or take off."


                                   - 28 -